DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 9/23/2021 & Terminal Disclaimer received on 10/21/2021. Claims 1-22 are pending in this application 
Allowable Subject Matter
2.	Claims 1-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a first dielectric layer over the P-type diffusion region and the N-type diffusion regions, the first dielectric layer comprising contact holes that expose the N-type diffusion regions but not the P-type diffusion region, the first dielectric layer being configured to electrically isolate the P-type diffusion region from the N-type metal contact, the N-type metal contact being electrically coupled to the N-type diffusion regions through the contact holes; and a second dielectric layer that is disposed on the first dielectric layer and between two adjacent contact holes of the first dielectric layer, wherein the N-type metal contact is disposed on the second dielectric layer, as in the context of claim 1; and
a first dielectric layer over the diffusion regions of the first conductivity type and the diffusion region of the second conductivity type, the first dielectric layer comprising contact holes through which the first metal contact electrically couples to the diffusion regions of the first conductivity type, the first dielectric layer being configured to electrically isolate the  claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/1/21